Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 1 of 17 PageID #: 1




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF LOUISIANA
                               Lake Charles Division

SARAH BERMUDEZ                                   :
313 East Blackwell Street                        :
Oakdale LA 71463,                                :
                                                 :
       Plaintiff,                                :   Civil Action No.: ___________________
                                                 :
       v.                                        :
                                                 :
CHRISTIAN ENTEPRISES OF                          :
OAKDALE, INC.                                    :
207 Hospital Drive                               :
Oakdale, LA 71463                                :
                                                 :
D/B/A                                            :
BUDDY’S IGA                                      :   JURY TRIAL DEMANDED
197 Hwy. 165 South                               :
Oakdale, LA 71463                                :
                                                 :
       Defendant.                                :
                                                 :

                                         COMPLAINT

       Plaintiff Sarah Bermudez, by and through her attorneys, alleges as follows against

Defendant Christian Enterprises of Oakdale, Inc., d/b/a Buddy’s IGA (“Buddy’s IGA” or

“Buddy’s” or “Defendant”):

                                  NATURE OF THE CLAIM

       1.      This action is brought to enforce the provisions of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. §§ 2000 et seq. and to remedy discrimination and retaliation Ms.

Bermudez experienced as a result of her protected activity.
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 2 of 17 PageID #: 2




       2.      One of the managers at Buddy’s IGA, Isaiah Robinson, routinely subjected female

employees, including high-school-aged girls, to sexual advances, lewd comments about their

bodies, and unwanted touching and intimidating behavior in the workplace.

       3.      Ms. Bermudez repeatedly advocated for the female employees, reported Mr.

Robinson’s behavior to Buddy’s IGA management, and asked management to put a stop to it.

Buddy’s IGA disregarded Ms. Bermudez’s complaints and took no remedial action.

       4.      Even as Buddy’s IGA failed to take any steps to stop Mr. Robinson’s egregious

sexual harassment, Ms. Bermudez continue to oppose the harassment on behalf of her female

coworkers.

       5.      As a result of Ms. Bermudez’s protected activity including speaking with an

attorney regarding the Title VII violations, managers subjected Ms. Bermudez to hostile treatment.

For example, management changed her schedule to require her to work on the day she always took

her daughter to New Orleans for oncology appointments; changed her schedule to a less desirable

shift; unjustifiably criticized her performance; spread false rumors about her; and screamed and

cursed at her.    These abusive and intolerable conditions culminated in Ms. Bermudez’s

constructive discharge following an anxiety attack.

       6.      Through this action, Plaintiff seeks a determination that Defendant violated

Plaintiff’s rights under Title VII of the Civil Rights Act of 1964; implementation of policies,

including training, to protect employees from sexual harassment and retaliation; reinstatement,

front and back pay, pecuniary and nonpecuniary compensatory damages, and reasonable attorney

fees and expenses.




                                                2
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 3 of 17 PageID #: 3




                                            PARTIES

       7.      Plaintiff is a female citizen and resident of Oakdale, Louisiana. She was employed

by Defendant from 2016 through September 6, 2019. Plaintiff is a protected person within the

meaning of 42 U.S.C. § 2000e-2.

       8.      Defendant is a Louisiana corporation with a principal address at 207 Hospital

Drive, Oakdale, Louisiana 71463 and a mailing address of C/O Kirk Christian, P.O. Box 959,

Oakdale, Louisiana 71463. Defendant operates a grocery store, Buddy’s IGA, located at 197 Hwy.

165 South, Oakdale, Louisiana 71463. Defendant is an employer with at least 15 employees.

Defendant is a "person" within the meaning of 42 U.S.C. § 2000e(a) and is an "employer" within

the meaning of 42 U.S.C. § 2000e(b).

                                JURISDICTION AND VENUE

       9.      This Court has jurisdiction over Plaintiff’s Title VII claim pursuant to 28 U.S.C.

§§ 1331 and 1343 and 42 U.S.C. § 2000e-5(f)(3) because this is a civil action alleging a violation

of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.

       10.     This Court has personal jurisdiction over Defendant Buddy’s IGA because, at all

times relevant, Defendant was domiciled within this District at 207 Hospital Drive, Oakdale,

Louisiana, 74163, and Defendant’s physical place of business was located within this District at

197 Highway 165 South, Oakdale, LA 71463.

       11.     Venue is appropriate in this judicial district under 42 U.S.C. § 2000e-5(f)(3) and

28 U.S.C. § 1391(b) because it is where a substantial part of the events or omissions giving rise to

the cause of action occurred.




                                                 3
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 4 of 17 PageID #: 4




                                        EXHAUSTION

       12.     Plaintiff was constructively discharged from her position through the actions of

Defendant, on September 6, 2019.

       13.     Plaintiff timely filed her charge with the Equal Employment Opportunity

Commission (“EEOC”) and received a notice of right to sue on March 26, 2021. A copy of the

notice is attached as Exhibit A.

                                   FACTUAL ALLEGATIONS

       14.     Plaintiff Sarah Bermudez was employed by Defendant between 2016 and

September 6, 2019.

       15.     For decades, working at Buddy’s IGA has been a rite of passage for high school

students and young adults in Oakdale. It is one of the “go-to” places for students and young adults

to work.

             Ms. Bermudez Was Initially Recognized as an Excellent Employee

       16.     In approximately June 2016, Buddy’s IGA hired Ms. Bermudez as a cashier.

       17.     At the beginning of her employment, the store managers and owner, Kirk Christian,

often praised Ms. Bermudez’s work ethic and applauded her dedication to her position. Buddy’s

IGA gave Ms. Bermudez a pay raise at the end of 2016 and again in 2017.

       18.     In 2017, Buddy’s IGA management promoted Ms. Bermudez to a position in the

store’s deli department.

   Defendant Hired a Manager Who Egregiously Sexually Harassed Female Employees




                                                4
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 5 of 17 PageID #: 5




       19.    In late 2017, Ms. Bermudez’s work environment changed drastically when

Buddy’s IGA hired a new manager, Isaiah Robinson.

       20.    Almost as soon as he became a manager, Mr. Robinson engaged in sexual

harassment, including of the young female employees by, among other things, making derogatory,

lewd, and/or sexual comments about them and their bodies, inappropriately touching them,

cornering them in remote areas of the building, exposing himself to them, and making sexual

advances. For example:

       a.     Mr. Robinson inappropriately touched one 17-year-old female employee on

              multiple occasions, and “tried to get [her] to show him [her] tits and everything”;

       b.     Mr. Robinson made sexual advances towards a 16-year-old female employee and

              made suggestive comments like, “Girl, you know you’re fine. I don’t know why

              you don’t have a boyfriend.” Mr. Robinson told her she looked “beautiful” and

              made inappropriate comments about her clothing, especially on one occasion when

              she wore leggings.

       c.     Mr. Robinson told another 16-year-old girl that he could not wait until she turned

              18 years old because he wanted to make her his girlfriend.

       d.     Mr. Robinson propositioned female employees, saying, “When are we going to

              hang out[,]” or “When are you going to let me hit it,” which was a reference to

              having sex.

       e.     Mr. Robinson made other sexually explicit comments to female employees,

              including comments about their breasts and sexual experience.




                                               5
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 6 of 17 PageID #: 6




      f.     Mr. Robinson grabbed female employees’ butts and walked behind them and

             touched them.

      g.     Mr. Robinson followed female employees to the women’s restroom. He would

             also wait for female employees in the storeroom by the restroom and be there when

             they came out.

      h.     Mr. Robinson required female employees to go with him to the deli area away from

             everyone else, where there were no cameras and nobody could see or hear what

             was happening.

      i.     Mr. Robinson obtained female employees’ cell phone numbers and sent them text

             messages after work.

      j.     Mr. Robinson whispered inappropriate comments in female employees’ ears.

      21.    Female employees were afraid to be around Mr. Robinson because of his sexual

harassment and asked Ms. Bermudez for help. For example:

      a.     Multiple female employees asked Ms. Bermudez to accompany them to the

             women’s restroom because Mr. Robinson would often follow them.

      b.     One female employee begged Ms. Bermudez to stay after the end of her shift

             because she was so afraid of being in the store with Mr. Robinson.

      c.     At least one female employee asked Ms. Bermudez to accompany her to speak with

             store management about Mr. Robinson’s sexual harassment.

   Ms. Bermudez Openly Opposed Mr. Robinson’s Sexual Harassment and Repeatedly
  Reported His Behavior to Management, but Defendant Failed to Take any Reasonable
                                  Steps to Stop It




                                             6
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 7 of 17 PageID #: 7




       22.    Ms. Bermudez earned a reputation for standing up for the female employees that

Mr. Robinson sexually harassed.

       23.    Ms. Bermudez repeatedly reported Mr. Robinson’s sexual harassment to store

management, including Brian Thompson, William Sumbler, and store owner Kirk Christian. For

example:

       a.     On multiple occasions between late 2017 and July 2018, Ms. Bermudez reported

              to store managers Brian Thompson and William Sumbler that Mr. Robinson was

              sexually harassing female employees.

       b.     On or around July 16, 2018, Ms. Bermudez accompanied a female employee to

              speak with store owner Kirk Christian and report Mr. Robinson’s sexual

              harassment. Mr. Christian made Ms. Bermudez leave before he would speak with

              the employee. The female employee left the meeting crying and upset and shortly

              thereafter resigned.

       c.     In July 2018, Ms. Bermudez expressly told Mr. Christian that Mr. Robinson

              sexually harassed his female subordinates and asked Mr. Christian to put a stop to

              Mr. Robinson’s behavior. In response, Mr. Christian screamed that he did not have

              “time for this shit” and scolded Ms. Bermudez for complaining too much.

       d.     On or around August 1, 2018, after accompanying a high-school-aged female

              employee to the restroom because she was afraid of Mr. Robinson, Ms. Bermudez

              notified store manager Brian Thompson about the incident. Mr. Thompson

              belittled her concern and directed Ms. Bermudez to return to work.




                                              7
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 8 of 17 PageID #: 8




      e.      On another occasion, Ms. Bermudez accompanied another female employee to the

              restroom in the back of the store because the employee was afraid Mr. Robinson

              would follow her. Another manager, Mr. Sumbler, instructed Ms. Bermudez to go

              back to the deli department and told her that nothing would happen to the female

              employee while she was in the bathroom.

      f.      In May 2019, after Mr. Robinson sexually harassed a 16-year-old cashier, Ms.

              Bermudez called the girl’s mother and told her about the incident.

      g.      In May 2019, in coordination with other female employees, Ms. Bermudez spoke

              with an attorney about Mr. Robinson’s sexual harassment. Management learned

              about this almost immediately. On or about May 20, 2019 and again in June 2019,

              manager Brian Thompson angrily confronted Ms. Bermudez about speaking with

              an attorney.

      h.      In approximately late May or June 2019, Mr. Robinson told Ms. Bermudez that

              nothing was going to happen to him, referenced other women who left employment

              at Buddy’s IGA, and told Ms. Bermudez that eventually she would not be working

              there either.

      24.     Defendant failed to investigate or denounce the sexual harassment Ms. Bermudez

opposed.

   Other Employees Notified Defendant About Mr. Robinson’s Sexual Harassment, but
              Defendant Failed to Take Any Reasonable Steps to Stop It

      25.     Other female employees reported Mr. Robinson’s sexual harassment to store

management.



                                               8
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 9 of 17 PageID #: 9




       26.     In approximately summer 2018, one female employee reported her concerns about

Mr. Robinson to store owner Kirk Christian. Instead of a private conversation, Mr. Christian took

the female employee to the back of the store with the other managers, including Brian Thompson,

William Sumbler, and Isaiah Robinson. The female employee reported that Mr. Robinson was

harassing her and other female employees, and Mr. Christian told Mr. Robinson, “We told you to

leave those little girls alone.” Nothing changed.

       27.     Also in summer 2018, a high-school-aged female employee became visibly upset

and quit her job after an incident with Mr. Robinson. She loudly announced that there was a

pedophile working in the store, in reference to Mr. Robinson, so that employees or customers in

the store could hear.

       28.     On or about May 17, 2019, after Mr. Robinson sexually harassed a 16-year-old

female employee, the girls’ mother, LeAnn Mezzacapo, called store manager Brian Thompson

and told him Mr. Robinson made inappropriate comments to her daughter and was sexually

harassing the high school females who worked at Buddy’s. Later that evening, Mr. Thompson

texted Ms. Mezzacapo, saying, “I called and I will take care of it I’m sorry[.]”

       29.     On or about May 22, 2019, Ms. Mezzacapo spoke with an Oakdale, Louisiana

attorney, Judi Abrusley, regarding Mr. Robinson’s sexual harassment of the female employees at

Buddy’s IGA. On or about May 23, 2019, Ms. Abrusley went to Buddy’s IGA and met with store

owner Kirk Christian about the issue of Mr. Robinson sexually harassing female employees.

       30.     On or about May 23, 2019, Mr. Christian left a voicemail message for LeAnn

Mezzacapo, stating, in part:




                                                 9
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 10 of 17 PageID #: 10




       Just kind of getting some knowledge of things going on up here that aren’t right
       and I wanted to visit with you about them. I talked to Judi and I talked to Isaiah
       and I wanted to talk to you.

Mr. Christian continued, stating:

       If you don’t call back, rest assured this problem is addressed and will not be
       tolerated, and I’m sorry it happened.

       31.     On or about May 24, 2019, LeAnn Mezzacapo spoke with Mr. Thompson again

and discussed the fact that Mr. Robinson was sexually harassing other young women at Buddy’s

IGA. Mr. Thompson responded that he knew who Ms. Mezzacapo was talking about and named

a female employee Ms. Mezzacapo did not even realize was among the young women being

sexually harassed.

       32.     On or about May 24, 2019, Ms. Mezzacapo’s daughter resigned from Buddy’s

IGA, citing Mr. Robinson’s “recent harassment” in her resignation letter.

       33.     Defendant failed to investigate, denounce, or stop the sexual harassment.

Defendant Created a Climate of Retaliation Against Anyone Who Opposed Mr. Robinson’s
             Sexual Harassment or Caused Any Problems for Management

       34.     One female former employee who was sixteen-eighteen years old when she worked

at Buddy’s IGA from 2019-2020 reported that when female employees complained about Mr.

Robinson, Mr. Christian retaliated against them and tried to get them to quit, either by cutting their

hours or by trying to make them uncomfortable working at the store. She explained that when

Buddy’s management learned she spoke with an attorney about Mr. Robinson’s sexual

harassment, management cut her hours.




                                                 10
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 11 of 17 PageID #: 11




       35.     One former female employee who was 16-years old at the time commented to a

friend about the way Mr. Robinson intimidated the girls he harassed, saying:

       Thats so sad how he intimidates the girls he harasses. Last night he was the closing
       manager and laughed every time he walked passed me and finally I was like what’s
       so funny and he said this whole situation with you and your best friend because
       nothing is gonna happen.

       36.     It was well-known that Ms. Bermudez actively opposed Mr. Robinson’s

sexual harassment. On or about May 24, 2019, the mothers of two female employees

exchanged messages in which they discussed their understanding that Ms. Bermudez had

contacted the “labor board” about Mr. Robinson and that Ms. Bermudez “is worried about

losing her job.”

         Defendant Severely Mistreated and Retaliated Against Ms. Bermudez and
                             Constructively Discharged Her

       37.     In approximately late May 2019, Buddy’s IGA became aware that Ms. Bermudez

spoke with an attorney about Mr. Robinson sexual harassment of female employees.

       38.     Buddy’s IGA began to severely mistreat Ms. Bermudez by, among other things,

subjecting her to harsh scrutiny, changing her work schedule, spreading derogatory rumors about

her, and failing to investigate her complaints.

       39.     In late May 2019, store manager Brian Thompson interrogated Ms. Bermudez in a

threatening manner and demanded to know whether she spoke to an attorney.

       40.     Mr. Thompson confronted Ms. Bermudez a second time in approximately early

June 2019 and asked her again whether she had spoken to an attorney about Mr. Robinson’s sexual

harassment.




                                                  11
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 12 of 17 PageID #: 12




        41.    In approximately June 2019, Buddy’s IGA changed Ms. Bermudez’s work

schedule. Prior to May 2019, Buddy’s IGA had allowed Ms. Bermudez to schedule Tuesdays as

her day off so that she could take her daughter to regular oncology appointments in New Orleans.

After becoming aware that Ms. Bermudez spoke with an attorney and continued opposing Mr.

Robinson’s sexual harassment, Buddy’s IGA intentionally scheduled her to work on Tuesdays.

        42.    In approximately June 2019, Buddy’s IGA began to schedule Ms. Bermudez to

work longer, 12-hour shifts, which interfered with her ability to care for her children. She had not

been required to work these shifts before.

        43.    Beginning in approximately June 2019, Buddy’s IGA began to ridicule Ms.

Bermudez’s work performance, even though she had never been reprimanded previously.

Managers suddenly began calling her “lazy” and stated she “did not want to work.”

        44.    On several occasions, Ms. Bermudez discovered upon arriving at work that the deli

department where she worked had been “trashed” after she left, even though she had cleaned it up

the night before during closing. Specifically, she arrived to find that someone had scattered

garbage and tracked footprints across the floor and scattered leftover food across the countertops.

When Ms. Bermudez reported this to management, managers simply instructed her to clean up the

mess.

        45.    On September 6, 2019, Ms. Bermudez approached Mr. Christian to request that he

endorse a stay-away order against her husband’s former spouse after the former spouse stormed

into the grocery store and loudly and publicly cursed at Ms. Bermudez during her shift. Mr.

Christian became enraged and yelled profanities at Ms. Bermudez. Mr. Christian threw a bag of




                                                12
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 13 of 17 PageID #: 13




beef jerky across the room and screamed that Ms. Bermudez had “too many fucking issues.” Mr.

Christian ordered Ms. Bermudez to “get the fuck out.”

       46.      In response to Mr. Christian’s explosion, Ms. Bermudez experienced an anxiety

attack and left the grocery store crying frantically. After this incident, Ms. Bermudez could no

longer tolerate the objectively abusive environment created by Defendant. Buddy’s IGA had

created a working environment so intolerable that Ms. Bermudez felt compelled to resign and was

constructively discharged from her position.

       47.      Defendant’s retaliation had a detrimental impact on Plaintiff and her health and

well-being.

                               STATEMENT OF THE CLAIMS

                                             COUNT I

             Title VII – Hostile Work Environment Based on Sex and/or Retaliation

       48.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint.

       47.      Based upon the numbered paragraphs set forth above, Ms. Bermudez claims that

Defendant required her to work in an environment in which female employees were compelled to

endure sexual harassment. Ms. Bermudez was repeatedly required to protect and assist girls from

a perpetrator against whom they and she were defenseless.

       48.      Ms. Bermudez engaged in conduct protected by Title VII when she opposed Mr.

Robinson’s sexual harassment of female employees.

       49.      After she engaged in this protected activity, the Defendant retaliated against Ms.

Bermudez through a series of materially adverse actions that would dissuade a reasonable person




                                                 13
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 14 of 17 PageID #: 14




from engaging in protected activity.      These retaliatory actions, which culminated in her

constructive discharge, included, among other things: (1) changing her schedule to require her to

work on the day she always took her daughter to New Orleans for oncology appointments; (2)

changing her schedule to a less-desirable shift that made it more difficult for Ms. Bermudez to

take care of her children; (3) confronting her about speaking with an attorney; (4) failing to

investigate her complaints or take them seriously; (5) telling Ms. Bermudez nothing is going to

happen with her complaints; (6) unjustifiably scrutinizing and criticizing her performance; (7)

spreading false rumors about her; (8) allowing and/or causing her work space to be trashed; (9)

subjecting her to hostility such as yelling and screaming; and (10) throwing food at Ms. Bermudez

and ordering her to “get the fuck out.”

       50.     In addition to other direct and circumstantial evidence of motive such as comments

made by Buddy’s IGA’s managers and owner, the temporal proximity between Ms. Bermudez’s

protected activity and the Defendant’s retaliatory actions demonstrates causal connection.

       51.     As a direct and proximate result of the sexually harassing environment in which

Ms. Bermudez was required to work, and the retaliation to which she was subjected, Ms.

Bermudez lost her employment and experienced injuries and incurred damages for which she is

entitled to compensation.

                                           COUNT II

                              Title VII – Constructive Discharge

       52.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint.




                                                14
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 15 of 17 PageID #: 15




          53.      As a result of Ms. Bermudez’s protected activity, Buddy’s IGA took materially

adverse actions against her, including, among other things: (1) changing her schedule to require

her to work on the day she always took her daughter to New Orleans for oncology appointments;

(2) changing her schedule to a less-desirable shift that made it more difficult for Ms. Bermudez to

take care of her children; (3) confronting her about speaking with an attorney; (4) failing to

investigate her complaints or take them seriously; (5) telling Ms. Bermudez nothing is going to

happen with her complaints; (6) unjustifiably scrutinizing and criticizing her performance; (7)

spreading false rumors about her; (8) allowing and/or causing her work space to be trashed; (9)

subjecting her to hostility such as yelling and screaming; and (10) throwing food at Ms. Bermudez

and ordering her to “get the fuck out.”

          54.      As a result of Ms. Bermudez’s protected activity, Buddy’s IGA made her working

conditions so intolerable that a reasonable employee would feel compelled to resign. Indeed,

Buddy’s IGA’s harassment and humiliation of Ms. Bermudez was calculated to encourage her to

resign.

          55.      As a direct and proximate result of Buddy’s IGA’s actions, Ms. Bermudez was

constructively discharged on September 6, 2019, lost her employment, and experienced injuries

and incurred damages for which she is entitled to compensation.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief in this action as follows:

          A. Declare that the Defendant violated the Plaintiff’s rights under Title VII of the Civil

                Rights Act of 1964;




                                                 15
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 16 of 17 PageID #: 16




      B. Order the Defendant to adopt and implement policies, procedures, and practices that

          will protect female employees from sexual harassment and protect employees from

          retaliation for engaging in protected activity;

      C. Retroactively reinstate Plaintiff with full backpay, benefits, and correction of records;

      D. Award Plaintiff back pay, with interest, and front pay;

      E. Award Plaintiff pecuniary and non-pecuniary compensatory damages;

      F. Order the Defendant to pay the Plaintiff’s reasonable attorneys’ fees, costs, and

          expenses;

      G. Award pre- and post-judgment interest; and

      H. Order all other legal and equitable relief as many be just and proper.

                                        JURY DEMAND

      Plaintiff requests a jury trial for all claims that may be tried to a jury.



DATED: June 23, 2021




                                                 16
Case 2:21-cv-01816-JDC-KK Document 1 Filed 06/23/21 Page 17 of 17 PageID #: 17




                                    Respectfully Submitted,

                                           /s/John Adcock
                                    John Adcock
                                    Louisiana Bar No. 30372
                                    3110 Canal Street
                                    New Orleans, LA 70119
                                    T: (504) 233-3125
                                    F: (504) 308-1266
                                    Email: jnadcock@gmail.com


                                    Heidi R. Burakiewicz (Pro Hac Vice Pending)
                                    Kalijarvi, Chuzi, Newman & Fitch, P.C.
                                    818 Connecticut Ave. NW, Suite 1000
                                    Washington, DC 20006
                                    T: (202) 331-9260
                                    F: (877) 219-7127

                                    Email: hburakiewicz@kcnlaw.com


                                    Counsel for Plaintiff




                                      17
